SILBERMAN, Circuit Judge,
dissenting from the denial of rehearing en banc:
The panel’s reliance on the nondelegation doctrine to reject EPA’s interpretation of section 109 of the Clean Ar Act is rather ingenious, but I regret that it seems to me to be fundamentally unsound. I do not think that doctrine can be employed to force an agency to narrow a broad legislative delegation from Congress.
The doctrine, as Judge Tatel in dissent pointed out, American Trucking Associations v. EPA, 175 F.3d 1027, 1057-58 (D.C.Cir.1999) (“ATA”) (Tatel, J., dissenting in part), is at this stage of constitutional “evolution” not in particularly robust health. Justice Rehnquist heroically attempted to inject vitality into the doctrine in his powerful concurrence in the Benzene case, see Industrial Union Dep’t, AFL-CIO v. American Petroleum Inst., 448 U.S. 607, 671, 100 S.Ct. 2844, 65 L.Ed.2d 1010 (1980). But, sad to say, his view is not shared by a majority of the Court which has acknowledged only a theoretical limitation on the scope of congressional delegations to the executive branch. See Mistretta v. United States, 488 U.S. 361, 416, 109 S.Ct. 647, 102 L.Ed.2d 714 (1989) (Scalia, J., dissenting) (“What legislated standard, one must wonder, can possibly be too vague to survive judicial scrutiny, when we have repeatedly upheld, in various contexts, a ‘public interest’ standard?”).
To be sure, the plurality in the Benzene ease ostensibly relied on the doctrine to support its interpretation of the Occupational Safety and Health Act. See Benzene, 448 U.S. at 645-46, 100 S.Ct. 2844. But a careful reading of the plurality opinion (not, of course, an opinion of the Court, which would bind us) reveals that the doctrine was only a makeweight, tossed into the analysis, in light of Justice Rehnquist’s concurrence, to help justify the result. The plurality, disturbed at the seemingly draconian impact of the Secretary of Labor’s standard as applied to several industries, analytically conflated the scope of the Secretary’s discretion — the legitimate concern of the nondelegation doctrine— with the regulatory consequences of his interpretation of the statute. Id. at 645, 100 S.Ct. 2844. The latter concern is not really germane to the doctrine; indeed, the Secretary was actually claiming he had less discretion than the plurality thought he had. Accordingly, the Benzene plurality opinion gives only lip service to the nondelegation doctrine; the boundaries limiting the scope of congressional delegation to the executive branch remain only dimly perceivable. I agree with Judge Tatel that the terminology of this section of the Clean Air Act does not come so close to those boundaries to raise a serious constitutional problem.
If it did, and we were faced with two conflicting interpretations of the statute— both plausible — I have no doubt that a constitutionally dubious agency interpretation could be rejected even in a post-Chevron era. The majority questions that proposition-and confuses the issue — by stating that “the approach of the Benzene case ... has given way to the approach of Chevron.” Slip Op. on Reh’g at 8. The Supreme Court’s opinion in Rust v. Sullivan, 500 U.S. 173, 191, 111 S.Ct. 1759, 114 L.Ed.2d 233 (1991), is to the contrary. See also infra at 16 (Tatel, J., dissenting from denial of rehearing en banc) (citing Mistretta, 488 U.S. at 373 n. 7, 109 S.Ct. 647). In other words, the constitutional avoidance canon trumps Chevron deference. *15But that principle is not relevant to this case. Even assuming the statute was problematic, the panel was not faced with two competing constructions, one of which might be thought to avoid constitutional difficulty. Indeed, the panel concluded that there are no intelligible principles “apparent from the statute” that brought EPA’s discretion within constitutionally acceptable limits. ATA, 175 F.3d at 1034. If the panel believed that was so, it should have held the statute unconstitutional. Instead the panel, purporting to rely on Chevron, remanded to EPA directing that agency to come up with an artificially narrow interpretation with various suggestions offered by the panel to accomplish that end.1 Id. at 1038-40. By so doing, I believe the panel undermines the purpose of the nondelegation doctrine.
That purpose is, of course, to ensure that Congress makes the crucial policy choices that are carried into law. The ability to make those policy choices (even if only at a broad level of generality) is what is meant by legislative power. See U.S. Const, art. I, § 1 (“All legislative Powers herein granted shall be vested in a Congress of the United States.”). It hardly serves — indeed, it contravenes — that purpose to demand that EPA in effect draft a different, narrower version of the Clean Air Act.2 Under that view Congress would be able to delegate almost limitless policymaking authority to an agency, so long as the agency provides and consistently applies an “intelligible principle.”3
That is not to say that EPA is totally free to exercise its authority at any point on the discretionary continuum that Congress delegated to it in the Clean Air Act. The Administrative Procedure Act’s arbitrary and capricious standard also limits the agency’s actions. As we have observed, the broader the substantive statutory delegation the more likely that the agency’s policy choices will be confined by the APA, rather than the substantive statute. See National Ass’n of Regulatory Utility Com’rs v. ICC, 41 F.3d 721, 727 (D.C.Cir.1994) (“Whether an agency action is to be judged as reasonable, in accordance with the APA’s general arbitrary and capricious standard, or whether it is to be examined as a permissible interpretation of the statute vel non depends, at least theoretically, on the scope of the specific congressional delegation implicated.”). In that regard, I am quite uncertain whether EPA’s regulatory choice meets that test. Judge Tatel’s emphasis on the agency’s extensive procedures does not appear to me to answer the question. It would not matter whether the agency “actually adhered to a disciplined decision-making process,” ATA, 175 F.3d at 1059, if its final product was unreasonable. If we were to rehear the case, I would focus on that issue.
Doctrine aside, then, what is the practical difference between my approach and the panel’s? The answer, I think, is that the panel engages' — and by retaining jurisdiction promises to continue to engage, see id. at 1057 — in a more searching review than the arbitrary and capricious standard would permit. By treating this case as a *16statutory interpretation question laden with constitutional implications the panel implicitly asserts a greater role for a reviewing court than is justified.
I respectfully dissent from our denial of rehearing en banc.

. Like the plurality opinion in Benzene, these suggestions seem more directed to encouraging wiser policy choices than interpreting the statute at issue.


. The panel acknowledges this purpose but, relying on an old district court opinion as primary support, claims that its approach preserves two other rationales of the doctrine, limiting the ability of agencies to exercise delegated authority arbitrarily and providing meaningful standards for judicial review. See ATA, 175 F.3d at 1038 (citing Amalgamated Meat Cutters v. Connally, 337 F.Supp. 737, 758-59 (D.D.C.1971)). But these "purposes” are obviously derivative of the doctrine's primary function of ensuring that Congress makes key policy decisions. It is, after all, only this so-called "third” purpose, see id., that has any connection to the doctrine’s constitutional source.


. It is true that we used a similar approach in Industrial Union, UAW v. OSHA (“Lockout-Tagout I”), 938 F.2d 1310 (D.C.Cir.1991). Although one could distinguish that case, I think it rests on a similarly flawed analysis of the doctrine.